Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10790356 and 10217819 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 13, line 8, the extra “a” before “between the semiconductor layer and the metal layer…” has been deleted. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:  
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a two-dimensional material layer between the semiconductor layer and the metal layer, a grain size of the nano crystalline graphene being about 100 nm or less, 
With respect to claim 13, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, between the semiconductor layer and the metal layer, the two-dimensional material layer having a two-dimensional crystal structure, wherein the two-dimensional material layer comprises: a first two-dimensional material layer on the source region; and a second two-dimensional material layer on the drain region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 18, 2021 
/MALIHEH MALEK/Primary Examiner, Art Unit 2813